DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment dated February 3rd, 2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frontal lid of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states the limitation “wherein each of said plurality of ring-shaped structures comprises a frontal lid”. The claimed frontal lid is not shown in the drawings as indicated above nor described enough in the specification to where one of ordinary skill in the art could determine a structural or functional equivalent. The examiner has interpreted a frontal lid to include any cover/door/hatch that would enclose the growing trays.
Claims 3-6, and 8-15 are rejected due to dependency from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Helene (US 20140115958 A1) in view of Chung (US 20140196363 A1) and Beck (US 2012180 A).
Regarding claim 1, Helene teaches a tank housing a vertical farm (Figs 1-15) comprising:
a tank having a closed space (Fig 2A Item 200- container),
wherein the base or lower portion is flat and rests on the ground (Fig 2A Item 210- bottom cover),
and wherein there is one entrance door (Fig 2A Item 240- door),
a plurality of structures (Fig 4 Item 380- rack system) installed at different heights (Fig 4 Item 482- one or more layers) on which to place trays of crops ([0037]); 
structures that house electric conduits ([0026]) that power LED lamps ([0038]) and house hydraulic conduits (Fig 7 Item 710- irrigation ports) that supply said trays ([0054]);
a sealed and closed compartment ([0021]) for electrical and electronic control systems ([0042]) for controlling the optimal parameters of the crop (Fig 4 Item 426- control system), and from which also originates the general electric supply duct (Fig 4 Item 424- power panels); 
wherein, by supports that are height adjustable, the plurality of structures are supported and fastened at different adjustable heights ([0037]); 
wherein, in the lower portion of the tank, there is a vestibule (Fig 4 Item 320- utility compartment) which is accessed through the door and that next to this vestibule there are hydraulic tanks (Fig 4 Item 422- tanks) for the supply of water and nutrient products ([0041]), from which originates the general hydraulic supply duct of the tank.
Helene is silent as to:
an outer cylindrical configuration;
ring-shaped structures;
a central hollow space is defined in a central shaft of the tank which is used for the installation of a liftable platform to access the trays located in the structures;
wherein the tank has flat internal walls;
wherein each structure comprises a frontal lid.
Chung teaches within the same field of endeavor and reasonably pertinent to the invention, automatic agricultural cultivating equipment (Figs 1-13) comprising:
an outer cylindrical configuration (Fig 3 Item 3- rotating unit);
ring-shaped structures (Fig 3 Item 314- cultivation region);
wherein a hollow space is created in the central shaft of the tank (Fig 7 Item 313- operating region) which is used for the installation of a liftable platform (Fig 8 Item 72- elevator) to access the different trays located in the structures ([0040]);
wherein the tank has flat internal walls (Fig 13 Item 901’’- surrounding wall. Note: the examiner has interpreted “flat internal walls” to equate to “smooth internal walls”. All of the interior walls displayed in applicant’s provided drawings show a curved interior wall.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Helene’s artificially controllable environment within a storage container with the further teachings of Chung’s circular configuration and elevator system in order to create a vertically arranged grow environment, reducing the land footprint needed to grow plants/crops.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Helene’s artificially controllable environment within a storage container with the 
Beck teaches within the same field of endeavor and reasonably pertinent to the invention a method of producing seedlings (Figs 1-2) wherein each structure comprises a frontal lid (Fig 2, Col. 2 Lines 29-34 “However, as shown in Fig. 2, hingedly mounted or removable cover plates, preferably having inspection windows, may also be employed for covering the individual compartments”) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Helene’s artificially controllable environment within a storage container with the further teachings of Beck’s frontal lids in order to close off individual structures, creating different lighting/climate zones.
Regarding claim 3, modified Helene teaches all of the abovementioned claim 1 and further teaches wherein the plurality of ring-shaped structures (Chung- 314 cultivation region) support, in the upper portion thereof, the trays of crops (Helene- Fig 7 Item 705- plant pots, Fig 9 Item 950- trays) and in the lower portion thereof fasten the LED lamps (Helene- Fig 7 Item 486- light source) which are arranged in circuits on the center of said structure focusing directly on the crops located in the lower trays.
Regarding claim 4, modified Helene teaches all of the abovementioned claim 1 and further teaches that each of the plurality of ring-shaped structures (Chung- 314 cultivation region) has a hydraulic connection pipe or branch 
Regarding claim 5, modified Helene teaches all of the abovementioned claim 1 and further teaches wherein each of the plurality of ring-shaped structures (Chung- 314 cultivation region) has an electric connection line or branch that connects to the general electric supply duct (Helene- [0042] “The example utility compartment 320 also includes power panels 424 for supplying power to one or more of the chambers 310a-310b”).
Regarding claim 11, modified Helene teaches all of the abovementioned claim 1 and further teaches wherein sleeves or thermal exchangers (Helene- Fig 2B Item 260- HVAC unit) are located on the wall of the tank (Helene- [0025]).
Regarding claim 12, modified Helene teaches all of the abovementioned claim 1 and further teaches wherein in the sealed and closed compartment (Helene- [0021]), there is a hardware and a software that enables the remote control of the monitoring, tracking and production of the tank and the crops thereof (Helene- [0042]).
Regarding claim 13, modified Helene teaches all of the abovementioned claim 1 and further teaches wherein the compartment has an electric connection or supply to the outside (Helene- [0026]).
Regarding claim 14, modified Helene teaches all of the abovementioned claim 1 and further teaches wherein the compartment has energy accumulators or generation and storage means (Helene- [0026]).
Regarding claim 15, modified Helene teaches all of the abovementioned claim 1 and further teaches sensors distributed throughout the entire tank that measure the optimal parameters of the crop (Helene- [0076]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helene (US 20140115958 A1) in view of Chung (US 20140196363 A1) and Beck (US 2012180 A) as applied to claim 1 above, and further in view of Yen (US 20160007545 A1).
Regarding claim 6, modified Helene teaches all of the abovementioned claim 1 but is silent to wherein each of the trays has a circular cross-sectional configuration.
Yen teaches within the same field of endeavor and reasonably pertinent to the invention a plant cultivation system (Figs 1-6) wherein each of the trays has a circular cross- sectional configuration (Fig 1 Item 120- cultivating dish).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Helene’s trays with the further teaching of Yen’s circular cross-sectional configuration in order to conform to the rounded walls, maximizing grow space, since the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helene (US 20140115958 A1) in view of Chung (US 20140196363 A1) and Beck (US 2012180 A) as applied to claim 1 above, and further in view of Marler (US 6367581 B1) and Puszkiewicz (US 20160221812 A1).
Regarding claim 8, modified Helene teaches all of the abovementioned claim 1 but is silent as to wherein the platform has a perimeter safety rail, a central light or lamp and has vertical guides that fasten to and enable the upwards and downwards movement of said platform.
Marler teaches within the same field of endeavor and reasonably pertinent to the invention a sound absorbing light fixture comprising a platform having a central light (Fig 3 Item 48- light source) or lamp and vertical guides (Fig 1 Item 20- car guide rails) that fasten to and enable the upwards and downwards movement of said platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Helene’s elevator with the further teachings of Marler’s central light source in order to allow a safe and visible means of entering and exiting while transiting the platform.
Puszkiewicz teaches within the same field of endeavor and reasonably pertinent to the invention an aerial work platform (Figs 1-16) comprising a perimeter safety rail (Fig 2 Item 22- safety rail).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Helene’s elevator with the further teachings of Puszkiewicz’s safety rail in order to protect the operator while transiting the platform.
Regarding claim 9, modified Helene teaches all of the abovementioned claim 8 and further teaches wherein the platform is configured to hold an operator (Chung- [0040]).
Regarding claim 10, modified Helene teaches all of the abovementioned claim 8 and further teaches wherein the platform is configured to hold a robot (Chung- [0040]).

Response to Arguments
Applicant's arguments filed February 3rd, 2022 have been fully considered but they are not persuasive.
Applicant’s remarks towards the EPO granting a patent based on the currently amended claims has no bearing on the procedure and guidelines set forth by the USPTO.
Arguments directed towards a new type of space to house vertical farms has been addressed in the 103 rejection section above. The circular tower design of the instant application has been demonstrated in combination by Helene and Chung to where one of ordinary skill could recognize and create a circular grow space.
Arguments directed towards the disposition of crops as taught by Helene are not persuasive and have been readdressed in the 103 rejection section above. Helene teaches a growing system that is deployable on a series of height adjustable racks ([0037]). Height adjustable racks are neither inventive nor novel 
Arguments directed towards the lighting system as taught by Helene are not persuasive and have been readdressed in the 103 rejection section above. Applicant’s specification does not adequately describe the structure or function of a “frontal lid”. Chung also teaches a light reflection system in a circular grow tower ([0004-0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attached art not relied upon is directed towards the general state of circular shaped growing towers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.K.H./Examiner, Art Unit 3642